DETAILED ACTION

Claim Status
Claims 1-2, 5-9, 11-17, 19, 21-27 is/are pending.
Claims 1-2, 5-9, 11-17, 19, 21-27 is/are rejected.
Claims 3-4, 10, 18, 20 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-2, 5-9, 11-17, 19, 21-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Regarding claims 1, 11-12, the disclosure as originally filed only discloses phosphoric acid per se but does not provide support for the general class of phosphoric acid-type compounds (as represented by the claim language “a phosphoric acid”).
 	Similarly, regarding claims 1, 11-12, the disclosure as originally filed only discloses specific types of sulphonic acids (i.e., alkyl aryl sulphonic acids such as dodecyl benzene sulphonic acid; methane sulphonic acid; para-toluene sulphonic acid; dinonyl naphthalene disulphonic acid; phenyl phosphinic acid) but does not provide support for the general class of sulphonic acid compounds as a whole (as represented by the claim language “a sulfonic acid”)
	Claims 2, 5-9, 13-17, 19, 21-27 are dependent on one or more of the above claims and therefore incorporate the above-described new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The rejections with respect to claims 1-2, 5-9, 11-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the previous Office Action mailed 08/21/2020 have been withdrawn in view of the Claim Amendments filed 10/19/2021.

Claim 1-2, 5-9, 11-17, 19, 21-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 11, 12 are vague and indefinite because it is unclear and confusing whether the term “a” in the phrase “a sulfonic and/or phosphoric acid” applies to both “sulfonic acid” and “phosphoric acid” (i.e., ”a sulfonic acid and a phosphoric acid”); or whether the term “a” in the phrase “a sulfonic and/or phosphoric acid” applies only to “sulfonic acid”, but not to “phosphoric acid” (i.e., ”a sulfonic acid and phosphoric acid”).
	Claims 2, 5-9, 13-17, 19, 21-27 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


The rejections of claims 18, 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, in the previous Office Action mailed 08/21/2020 have been withdrawn in view of the Claim Amendments filed 10/19/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The previous Office Action mailed 08/21/2021 contained a typographical error with respect to the U.S. Patent Publication number of the MAYR ET AL reference, which was listed as “US 2010/02478727”.  The correct U.S. Patent Publication number is “US 2010/0247827”. 
NOT constitute new grounds of rejection, because it is clear from Applicant’s arguments and the PALATI Declaration that both Applicant and Mr. Palati are aware of which MAYR ET AL reference the Examiner intended to cite in the rejections under 35 U.S.C. 103.

Claims 1-2, 5-9, 11-17, 19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LORENTZEN ET AL (US 2014/0363332) or LORENTZEN ET AL (US 2013/0186905),
	in view of SELEPACK ET AL (US 2013/0098928),
	and in view of OWEN ET AL (US 2012/0205386), 
	and in view of MAYR ET AL (US 2010/0247827),
	and in view of PROUVOST ET AL (US 2013/0224413).
	LORENTZEN ET AL ‘332 and ‘905 disclose tabs (e.g., pull tabs used for opening cans or containers -- for example (116)) made from can end stock, wherein a metal sheet material is optionally coated with a curable coating (216) to form a coated can end stock (224). (LORENTZEN ET AL ‘332, entire document, e.g., Figure 1B, 2, etc.; paragraph 0045-0046, 0055, 0061-0063, 0081, 0089-0090, 0094, etc.) (see corresponding portions of LORENTZEN ET AL ‘905)  However, the reference does not specifically discuss the recited coating composition.
 	SELEPACK ET AL ‘928 discloses that it is well known in the art to apply food grade coatings to body, end, and tab stock because these components come in contact with foods (or drinks).  (paragraph 0004, etc.)

	MAYR ET AL ‘827 discloses that it is well known in the art to apply polyester-based coatings to metal sheets used for food and beverage containers (e.g., “easy open” end closures, etc.) and/or pre-formed can components (e.g., 2-piece food cans; 3-piece food cans, food can ends, beverage can ends, etc.), wherein the coatings are formed from a coating composition comprising: 
(i) a polyester resin in amounts of at least 50 wt%; 

(ii) a crosslinking agent (e.g., aminoplast crosslinkers, etc.) in amounts of preferably, but not limited to, 0.1-10 wt%; 

(iii) an additional phenolic resin (e.g., phenol-formaldehyde resins, etc.) which is capable of reacting to the polyester resin and/or the crosslinking agent, thereby effecting additional crosslinking in the coating in amounts of preferably, but not limited to, 0.5-10 wt% 

(iv) an acid catalyst (e.g., dodecylbenzene sulfonic acid; phosphoric acid; etc. and which is not required to be tin compounds), in typical amounts of 0.05-5 wt%; 

(v) lubricant (e.g., in exemplary (i.e., non-limiting) amounts of about 1.96-2.2 wt%);
 
wherein the resulting coatings are substantially free of BPA, BPF, BADGE, and BFDGE. Certain preferred embodiments of the disclosed coatings utilize a combination of aminoplast crosslinking resin and phenol-formaldehyde resin.  The coatings are suitable for coating metal 2 and in the case of multiple coating layers, a preferred overall dry coating weight of 12-24 g/m2.  The resulting coatings exhibit good corrosion resistance and chemical resistance to food or drink contents, in combination with excellent adhesion to metal substrates and very high flexibility in order to maintain coating integrity during conventional machining and fabrication operations (e.g., drawing, stamping, creasing, flanging, etc.) associated with the production of two-piece cans, three-piece cans, or food or beverage can ends and closures. (entire document, e.g., paragraph 0001-0004, 0006-0013, 0021, 0033-0034, 0050-0052, 0055-0061, 0064, 0071-0075, 0080-0083, 0088-0090, 0092, 0094-0096, 0099-010, 0103-0104; 0109; etc.)
	PROUVOST ET AL discloses that it is well known in the art to utilize lubricants in typical amounts of up to 2 wt% in polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) which are substantially free of BPA, BADGE, and BFDGE. The reference further discloses that polyester-based coatings can be applied to a substrate and cured before forming (e.g., via a coil coating process), or alternatively, the coatings can be applied and cured after fabrication or shaping of the metal substrate.   (entire document, 
Regarding claims 1-2, 5-9, 11-13, 15-17, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known curable polyester-based food grade coating free of BPF, BPA, BADGE, and BFDGE with excellent fabrication properties as disclosed in MAYR ET AL ‘827 to metal sheets used to produce coated can end stock or tab stock (as suggested by SELEPACK ET AL ‘928 and OWEN ET AL ‘386) which is subsequently used to form pull tabs for cans or containers in accordance with LORENTZEN ET AL ‘332 (or LORENTZEN ET AL ‘905) in order to produce pull tabs with useful protective and/or corrosion-resistant coatings while also avoiding potential safety concerns associated with said BPF, BPA, BADGE, and BFDGE compounds. 
	Further regarding claims 1, 11-12, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of known crosslinking agents, such as an amino crosslinking agent and a phenolic resin also capable of crosslinking as disclosed in  MAYR ET AL ‘827 in order to more readily optimize the curing characteristics and the final performance properties (e.g., coloration, chemical resistance, corrosion resistance, flexibility, elongation, adhesion, etc.) for specific packaging applications and metal can component configurations.
 	Further regarding claims 1, 11-12, one of ordinary skill in the art would have incorporated effective amounts of known coating additives (e.g., lubricants) as taught in MAYR ET AL ‘827 and suggested in PROUVOST ET AL in order to prevent sticking and facilitate coated metal substrate handling and fabrication operations.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).  See MPEP 2144.05(I).  
 	Regarding claims 8, 21-27, since polymeric coatings have a typical density of about 1-2 g/cm3, the Examiner has reason to believe that the individual or overall dry coating weights in MAYR ET AL ‘827 (individual layer thicknesses of 6-12 g/m2; overall coating thicknesses of 12-24 g/m2) would correspond dry coating thicknesses of about 6-48 microns, which at least partially reads on the dry film thicknesses recited in claims 8, 21-27, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the thickness of polyester-based coatings in accordance with MAYR ET AL ‘827 applied to metal sheets intended for pull tab stock in order to obtain the optimal combination of fabrication 
	Regarding claims 14, 16, since the can end stock of LORENTZEN ET AL ‘332 and ‘905 is typically, but not required to be, coated prior to forming, one of ordinary skill in the art would have applied the coatings of MAYR ET AL ‘827 to the tabs of LORENTZEN ET AL ‘332 and ‘905 after fabrication (as suggested by MAYR ET AL ‘827 and PROUVOST ET AL) of the tab, followed by curing, in situations when the tab stamping and/or tab forming process is particular severe (to prevent damage to the coating, etc.) and/or when the coating is utilized to protect underlying layers or elements (e.g., printing, laser etching, etc.) on the pre-formed tab or assembled can end.  Additionally and/or alternatively, one of ordinary skill in the art would applied the coating composition of MAYR ET AL ‘827 to a pre-formed coated tab, followed by curing, in order to cover or repair damage or defects in a previously applied coating caused by the stamping and forming process.
	Alternatively, regarding claim 16, since crosslinkable coatings generally have less flexibility and/or elasticity after crosslinking, one of ordinary skill in the art would have coated the can end stock of LORENTZEN ET AL ‘332 and ‘905 prior to forming, but wait to complete cure (i.e., hardening) the coating after forming into a tab article in order to allow the coating to retain a high degree of flexibility and/or elasticity during the forming process, and thereby reduce possible damage to said coating during manufacture.

The rejections under 35 U.S.C. 103 in the previous Office Action citing CLEAVER ET AL have been reconsidered and withdrawn as being redundant.

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
  	LORENTZEN ET AL (US 2014/0363332) or LORENTZEN ET AL (US 2013/0186905), in view of SELEPACK ET AL (US 2013/0098928), and in view of OWEN ET AL (US 2012/0205386), and in view of MAYR ET AL (US 2010/0247827), and in view of PROUVOST ET AL (US 2013/0224413), 
		as applied to claims 1, 11-12 above, 
 	and further in view of KNOTTS ET AL (US 2014/0131353).
	KNOTTS ET AL discloses that while it is typical for the cap or closures of metal cans to be stamped from pre-coated metal stock, it is also known in the art that such cap or closures can also be coated after formation. (paragraph 0036, etc.)
 Regarding claims 14, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coatings of MAYR ET AL ‘827 to the tabs of LORENTZEN ET AL ‘332 and ‘905 after formation (as suggested by MAYR ET AL ‘827 and PROUVOST ET AL) of the tab, followed by curing, as suggested by KNOTTS ET AL when the stamping and/or forming process is particular severe (to prevent damage to the coating, etc.) and/or when the coating is utilized to protect underlying layers or elements (e.g., printing, laser etching, etc.) on the pre-formed tab or assembled can end.  Additionally and/or alternatively, one of ordinary skill in the art would applied the coating composition of MAYR ET AL ‘827 to a pre-formed coated tab, followed by curing, in order to cover or repair damage or defects in a previously applied coating caused by the stamping and forming process.

Response to Arguments
Applicant's arguments 10/19/2021 and the PILATI Declaration filed 05/19/2021 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the coating compositions of claims 1, 11-12 as presented in the Claim Amendments filed 10/19/2021 are commensurate in scope with the results described in Example 1 of the specification. However, the present claims contain no limitations as to the type of polyester, the type of phenolic crosslinker, and/or the type or amino crosslinker.
 	Applicant has previously argued that the recited combination of amino and phenolic crosslinking agent produces BPA-free coatings with equivalent or superior performance with respect to wedge bend, T-bend, and blocking properties compared to BPA-containing coatings. However, as discussed in detail in the previous Office Action mailed 08/21/2020, any showings provided by the specification are not commensurate in scope with the present claims -- for example, but not limited to: 

• the type of polyester in the binder -- Applicant has not provided evidence that the relied upon equivalent or superior wedge bend, T-bend, and blocking properties would be present if the coating composition contains a polyester material which is significantly different (e.g., derived from different types of polyacids (such as aromatic dicarboxylic acids other than terephthalic acid, aliphatic or cycloaliphatic dicarboxylic acids, hydroxycarboxylic acids, polyacids with three or more acid groups, unsaturated polyacids, etc.) and/or different types of polyols (such as ethylene glycol, butanediols, pentanediols, unsaturated polyols, polyols with three or more hydroxyl groups, etc.)) from the polyester (composition unspecified, and only identified by the trademark or tradename URALAC SH978) used in the single working Example in the specification.

• the amount of polyester in the binder -- Applicant has not provided evidence that the relied upon equivalent or superior wedge bend, T-bend, and blocking properties would be present if the recited coating composition contains a polyester material (or the binder) in significantly different amounts (e.g., 20 wt% or 40 wt% or 60 wt% or 80 wt% or 90 wt%, etc.) from the amount of polyester material (i.e., 

• the amount and/or type of phenolic crosslinker -- Applicant has not provided evidence that the relied upon equivalent or superior wedge bend, T-bend, and blocking properties would be present if the recited coating compositions contain phenolic crosslinker(s) different in amount(s) (e.g., 5 wt% or 10 wt% or 20 wt%, etc.) and/or type(s) from the phenolic crosslinker component used the single working Example in the specification -- i.e., ~ 26 wt% in total, from a combination of  ~13 wt% (based on total amount of solids) of a first phenolic resin (composition unspecified, and only identified by the trademark or tradename PHENODUR PR897) and ~3 wt% (based on total amount of solids) of a second phenolic resin (composition unspecified, and only identified as BAKELITE 6535 and ~10 wt% (based on total amount of solids) of a third phenolic resin (composition unspecified, and only identified by the trademark or tradename LUWIPAL 017).

• the amount and/or type of amino crosslinker -- Applicant has not provided evidence that the relied upon equivalent or superior wedge bend, T-bend, and blocking properties would be present if the recited coating compositions contain an amino crosslinker significantly different in amount and/or type from the amino crosslinker used the single working Example in the specification -- i.e., ~1 wt% (based on total amount of solids) of an amino resin (composition specified, and only identified by the trademark or tradename CYMEL 325).  Furthermore, the amount of amino crosslinker used in the working Example (~1 wt%, based on the total amount of solids) is outside the presently recited range of 10-30 wt% -- i.e., the coating composition of working Example 1 contains ~73.35 parts solids, of which only 0.5 parts by weight is the amino crosslinker.

• the presence of additional components or additives -- Applicant has not provided evidence that the relied upon equivalent or superior wedge bend, T-bend, and blocking properties would be present if the recited coating compositions contain non-trivial amounts of other components and/or additives, since the present claims allow for up to about 65 wt% of unrestricted additional components (i.e., the specified components can constitute as little as about 35 wt% of the overall coating composition as a whole).  In contrast, in the single working Example in the specification, the polyester component, amino crosslinker, and phenolic resin 
	
While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

As noted above, in the single working Example provided by the specification, Applicant utilizes: a single polyester resin (composition unspecified, and only identified by the trademark or tradename URALAC SH978); a single amino resin (composition specified, and only identified by the trademark or tradename CYMEL 325), and a combination of three phenolic resins (i.e., the first only identified by the trademark or tradename PHENODUR PR897; the second only identified as BAKELITE 6535; and the third only identified by the trademark or tradename LUWIPAL 017).  Applicant has not provided persuasive objective evidence that the same ‘comparable to commercial BADGE-containing coatings’ performance relied upon by Applicant provided by Example 1 would be present if other types of polyester resins, amino crosslinkers, and phenolic crosslinkers are used.  For example, Applicant has not provided persuasive or objective evidence that coatings containing other types of polyester resins would react similarly to the recited combination of amino crosslinker and phenolic crosslinker.
 	Furthermore, the amount of amino crosslinker used in the single working Example 1 in the specification (~1 wt%, based on the amount of non-solvent components) appears to fall significantly outside the presently recited range of 10-30 wt%, and therefore the specification 
	Additionally, working Example 1 in the specification fails to provide a comparison with the closest prior art, as represented by MAYR ET AL ‘827, which teaches the use of both amino and phenolic crosslinking agents in a polyester-based coating composition, in combination with the highly preferred absence of BPA, BPF, BADGE, and BFDGE.
 	(B) Applicant argues that “there would have been no motivation to apply the coating compositions disclosed in Mayr and/or Prouvost to the pull tab, such as those disclosed in Lorentzen ‘332 or Lorentzen ‘905.  Neither Mayr nor Prouvost specifically disclose that the compositions disclosed therein are suitable for coating onto pull tabs.”  
 	Applicant further relies on the PILATI Declaration filed 05/19/2021 to support Applicant’s argument that one of ordinary skill in the art would have no motivation to use any coating not specifically and explicitly stated as being “suitable for coating onto pull tabs” as a coating for pull tabs.  However, contrary to Applicant’s arguments and the opinions expressed in the PILATI Declaration, the various features and characteristics that the PILATI Declaration state are critical and essential for a coating for pull tabs are in fact both recognized by MAYR ET AL ‘827 and addressed MAYR ET AL ‘827 coatings.  
	In particular, with respect to paragraph (5) of the PILATI Declaration, MAYR ET AL ‘827 explicitly states that the disclosed coatings are not limited to sheet coating applications, but are also suitable for application using conventional high-speed coil coating methods.

The present invention also offers utility in other metal substrate coating applications. These additional applications include, but are not limited to: coil coating, sheet coating, and the like. (emphasis added) (MAYR ET AL ‘827, paragraph 0095)

when the coating is carried out using a coil-coating process, the coated metal substrate is preferably cured by heating for about two to about 20 seconds at a temperature of about 230° C. to about 300° C. (emphasis added) (MAYR ET AL ‘827, paragraph 0103)

In view of the above, it is clear that MAYR ET AL ‘827 clearly contemplates usage of the disclosed coating compositions in known coil-coating processes and applications.  Therefore, Applicant’s arguments and the PILATI Declaration’s statements are unpersuasive in view of these clear teaching of MAYR ET AL ‘827 regarding the suitability of the MAYR ET AL ‘827 coating compositions for coil-coating methods.
 	Regarding paragraph (6) of the PILATI Declaration regarding the asserted difficulty in producing coatings free of BPA, BPF, BADGE, and BFDGE, MAYR ET AL ‘827 explicitly states that:

The present invention is directed to hardenable protective coating compositions for coating metal substrates. The present invention is also directed to protective coating compositions substantially free of mobile BPA, BPF and BADGE and BFDGE. The present invention is further directed to methods useful in applying protective coatings to the interior lining of metal containers suitable for contact with foodstuffs. For example, an exemplary cured coating composition of the present invention demonstrates adequate chemical and physical properties for use as a protective coating system on the interior of metal containers and “easy open” end closures used in packaging foods and beverages. (emphasis added) (MAYR ET AL ‘827, paragraph 0007)

One aspect of the present invention provides a hardenable packaging coating composition including a hydroxyl-functional polyester resin, a carboxyl-functional polyester resin, a cross-linker and a phenol-formaldehyde resin. In certain presently preferred embodiments, the hardenable packaging coating composition is substantially free of mobile BPA, BPF, BADGE and BFDGE. (emphasis added) (MAYR ET AL ‘827, paragraph 0008)


 	Similarly, with respect to the statements made in paragraph (7) of the PILATI Declaration regarding the need for adhesion and flexibility in pull tab coatings, MAYR ET AL ‘827 clearly states that:

The hardened composite packaging coating composition preferably maintains metal corrosion inhibition, imparts chemical resistance to foodstuffs exposure, and achieves cured film integrity with good metal substrate adhesion and flexibility sufficient for container fabrication. In certain preferred embodiments, the hardened composite coating composition also provides improved resistance to acidic foodstuffs, and is particularly useful in fabricating containers having “easy-open” end closures. (emphasis added) (MAYR ET AL ‘827, paragraph 0013)

Therefore, essentially any substantially nonaqueous carrier is useful in the present coating composition as long as the substantially nonaqueous carrier adequately disperses and/or solubilizes the coating composition components; is inert with respect to interacting with composition components; does not adversely affect the stability of the coating composition or the ability of the corrosion-inhibition coating to inhibit corrosion of a metal substrate; evaporates quickly, essentially entirely, and relatively rapidly to provide a cured coating composition that inhibits the corrosion of a metal substrate, demonstrates good adhesion and flexibility, and has good chemical and physical properties. (emphasis added) (MAYR ET AL ‘827, paragraph 0070)

Protective coatings for fabricating food and beverage containers may be applied to metal substrates and cured into films at high speed, on high-speed coating lines (e.g., coil coating lines). The coating agents are applied in the roller coating process either continuously on coil lines or batch-wise on sheet coating lines to thin metals such as aluminum, tinplate, tin free steel or chromed steel, and then reacted at high temperatures. The coated metals thus produced are then shaped to form the desired metal packaging articles by processes such as, for example, deep-drawing, stamping, creasing and flanging. This machining requires very high flexibility and excellent adhesion of the coating agents used. The protective coatings thus should preferably not experience any change in protective function due to the reshaping processes and should preferably exhibit good 

Modem high-speed coil coating lines require coatings that will dry and cure within a few seconds when heated rapidly to peak metal temperatures of 420° F. to 550° F. (about 215° C. to about 300° C.). Many metal packaging articles, after filling with the foods, are subjected to exposure to similar high temperature in thermal processes for food preservation (e.g. pasteurization or sterilization). After these high temperature thermal processes, the protective coatings ideally exhibit little or no change with respect to protective function, adhesion, flexibility, appearance, or chemical composition. (MAYR ET AL ‘827, paragraph 0091)

The hardened protective coating compositions of the present invention exhibit good adhesion to both the metal substrate and within the coated composite layers (i.e. inter-coat adhesion). The hardened composite coating compositions on metal substrates may be shaped mechanically to form foodstuffs containers or “easy-open” end closures; for example by deep-drawing, creasing and flanging. After forming, the metal containers may be filled with a foodstuff, and then sterilized. The hardened composite coating compositions of the present invention generally exhibit good flexibility and chemical resistance, especially in the presence of foodstuffs containing acetic acid, citric acid and/or lactic acid, usually without exhibiting loss of adhesion or discoloration. (MAYR ET AL ‘827, paragraph 0104)

From the above passages, it is clear that MAYR ET AL ‘827 are well aware of the importance of good adhesion and flexibility, particularly with respect to coated metal substrates which are subsequently subjected to rigorous shaping and forming operations during the manufacture of can components.  Furthermore, MAYR ET AL ‘827 makes it clear that the disclosed coating compositions are designed to exhibit sufficient adhesion and flexibility to withstand demanding shaping, forming, and fabrication steps commonly used to form food can components (e.g., not only can interiors, but also easy-opening can ends, etc.). 
 	In view of the above, the statements in the PILATI Declaration that in the declarant’s opinion, “a coating disclosed as suitable for an interior of a can necessarily to be suitable to coat interior lining of metal can containers… when attempting to coat a pull tab” are unpersuasive because: (1) the coatings of MAYR ET AL ‘827 are clearly not limited solely for food-contacting can interiors, but are taught as being suitable for coating can ends, “easy open” closures and other components which are commonly subjected to rigorous and demanding fabrication steps; and (2) MAYR ET AL ‘827 clearly indicates that the disclosed coatings are intended to have sufficient adhesion and flexibility to withstand those rigorous and demanding fabrication steps (which include flanging, creasing, etc.).
 	(C)  PILATI Declaration states that “It is not a case of taking any coating associated generally with metal substrates and/or food and beverage cans and simply applying it to a pull tab.”  However, as discussed above, MAYR ET AL ‘827 clearly discloses coatings which are designed to be: (i) capable of being applied via high temperature, high-speed coil-coating methods; (ii) exhibit sufficient adhesion and flexibility to withstand rigorous shaping and fabrication operations (e.g., creasing, flanging, etc.); and (iii) are free of BPA, BPF, BADGE, and BFDGE.  Therefore, given that MAYR ET AL ‘827 appear to contemplate and address virtually all the concerns and/or issues the declarant asserts are “specific” to pull tabs and furthermore suggest the usage of the disclosed coating in the production of components which are subjected to stressful and demanding fabrication steps, the declarant’s expressed opinion (with respect to not considering the coatings of MAYR ET AL ‘827 for use on pull tabs) is unpersuasive and insufficient to rebut the prima facie case of obviousness in the present Office Action.

MPEP 716.01(c)    Probative Value of Objective Evidence [R-10.2019]

* * *

III.    OPINION EVIDENCE
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).

In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).

Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

 	(D) Regarding Applicant’s arguments and the PILATI Declaration’s statements with respect to PROUVOST ET AL’s silence regarding pull tabs, PROUVOST ET AL is relied upon to illustrate typical amounts of a well-known additive (i.e., lubricants) conventionally used in coating compositions for metal substrates intend for a wide variety of  food can types and components. 
Coating compositions of the present invention may be useful in a variety of coating applications. The coating compositions are particularly useful as adherent coatings on interior or exterior surfaces of metal packaging containers. Non-limiting examples of such articles include closures (including, e.g., internal surfaces of twist-off caps for food and beverage containers); internal crowns; two and three-piece metal cans (including, can ends (including, e.g., riveted beverage can ends and easy open can ends); monobloc aerosol containers; and general industrial containers, cans, and can ends. (emphasis added) (PROUVOST ET AL, paragraph 0120)

Applicant and the PILATI Declaration has not provided persuasive and/or objective evidence that PROUVOST ET AL’s teachings with respect to conventional amounts of lubricant used for coating compositions for food can manufacture are wholly inapplicable to pull tabs and/or cannot be combined with MAYR ET AL ‘827.
	(E) Applicant’s arguments and the PILATI Declaration’s statements with respect to CLEAVER ET AL have been considered but are moot because the rejections under 35 U.S.C. 103 in the present Office Action do not rely on CLEAVER ET AL.
 	(F) The PILATI Declaration (paragraphs 10-11) states that Table 2 in the specification provides evidence that claimed invention provides performance which “as good as, or better than, the commercial product”.  However, the showings provided in the specification are not commensurate in scope with the present claims for the reasons discussed in detail above in section (A).
 	(G) Applicant argues that MAYR ET AL ‘827 and PROUVOST ET AL and LORENTZEN ET AL ‘332 (or LORENTZEN ET AL ‘905), or the any of the other cited references fail to disclose the amount of phenolic crosslinker required by the present claims.  
However, the additional phenolic resin (e.g., phenol-formaldehyde resins, etc.) in MAYR ET AL ‘827, which is effectively functions as an additional crosslinker (i.e., the phenolic resin is capable of reacting to the polyester resin and/or the crosslinking agent, thereby effecting additional crosslinking in the coating) is disclosed in amounts of preferably, but not limited to, 0.5-10 wt%, which overlaps the recited range of 5-20 wt%.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims only separately recite the amount of amino crosslinker and the amount of phenolic crosslinker, but do not require a specific ratio or relationship between the amount of amino crosslinker and the amount of phenolic crosslinker.
 	Furthermore, as discussed above, MAYR ET AL ‘827 discloses coating compositions containing phenolic crosslinking resin (iii) in amounts which overlap the recited range of 5-20 wt%, and also discloses a crosslinking agent (ii) (e.g., aminoplast crosslinkers, etc.) in amounts “preferably at from about 0.1 to about 10%”, the upper limit of the preferred range of crosslinker (ii) (e.g., aminoplast crosslinkable resins) in MAYR ET AL ‘827 overlaps the recited range of “10 to 30 wt%” in claims 1, 11-12, particularly when the usage of terms such as “preferably” and “about” allow for variances above 10%, as long as the MAYR ET AL ‘827 coatings are capable of performing their stated function and capable of exhibiting their stated properties and advantages.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more 
 	(I) Applicant argues SELEPACK ET AL ‘928 and OWEN ET AL ‘386 and KNOTTS ET AL fail to disclose polyester-based coating compositions containing both a phenolic crosslinker and an amino crosslinker. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	(J) Applicant again argues that the specification provides a showing that the claimed coating composition “surprisingly has properties which are as good as, if not better, than a comparative coating composition which contains BPA.”  However, as discussed in detail above in section (A), any showings provided by the specification are not commensurate in scope with the present claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787